Citation Nr: 0111245	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) for the period from March 
17, 1981 to July 14, 1994.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO).  By 
December 1994 rating decision, the RO granted service 
connection for PTSD and assigned it an initial 30 percent 
rating, effective July 15, 1994.  The veteran appealed both 
the effective date assigned and the initial 30 percent 
rating.  Thereafter, by October 1995 rating decision, the RO 
increased the rating of the veteran's PTSD to 100 percent, 
effective July 15, 1994.  

By December 1998 decision, the Board granted an effective 
date of March 17, 1981 for the award of service connection 
for PTSD.  In January 1999, the RO effectuated the Board's 
decision and assigned a 10 percent rating for PTSD from March 
17, 1981, and a 100 percent rating from July 15, 1994.  The 
veteran again appealed the RO decision, arguing that he was 
entitled to 100 percent from March 17, 1981.  

In December 2000, the veteran testified at a hearing before 
the undersigned in Washington, D.C.  Unfortunately, the audio 
recording of that hearing was lost; thus, a transcript is not 
of record.  According to a February 2001 Report of Contact, 
the veteran was advised by telephone that the audio recording 
of his hearing had been lost.  He was offered another Board 
hearing, but he declined.  

It is noted that the veteran was formerly represented in this 
appeal by the Disabled American Veterans.  In February 2000, 
however, he revoked the power of attorney and is currently 
unrepresented by his own choice.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law, redefining 
the obligations of VA with respect to the duty to assist and 
enhancing the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in law brought about by VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
as the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims files and, as set forth below, has identified certain 
assistance that must be rendered to comply with VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

In that regard, the Board notes that the issue on appeal is 
whether the veteran is entitled to a rating in excess of 10 
percent for PTSD from March 17, 1981 to July 14, 1994.  As he 
has noted, given the procedural history of his case, he was 
not afforded VA psychiatric examination for compensation 
purposes during the aforementioned period.  He has repeatedly 
complained that this is unfair and that he has been placed at 
a "great, great disadvantage" as a result.  Be that as it 
may, this fact does not provide a basis on which to award him 
a 100 percent rating for PTSD from March 17, 1981, as he 
requests.  Rather, the Board must base its decision on the 
available evidence.  Thus, the veteran is advised that the 
task at hand is to assemble evidence which reflects the 
severity of his PTSD symptomatology for the period from March 
17, 1981 to July 14, 1994.  VA has a duty to assist him in 
this endeavor.

In that regard, the record shows that the veteran has claimed 
that he suffered PTSD symptomatology since his separation 
from service.  He is advised that it is crucial that he 
identify the names and addresses of all treatment providers 
who treated his psychiatric symptomatology from March 17, 
1981 to July 14, 1994.  If he received no treatment for PTSD 
or other psychiatric symptomatology during this period, he 
should so advise the RO.  

The record shows that the veteran has already identified some 
documents in this regard, but it appears that more may be 
available.  For example, the record shows that in July 1994, 
heindicated that he had been treated for the past 17 years by 
Lewis Howard, Ph.D.  The RO contacted Dr. Howard and 
requested treatment records pertaining to the veteran.  In 
response, Dr. Howard submitted a "summary abstract" 
indicating that he had first met the veteran in 1978, when he 
veteran was an inmate at the Green Haven correctional 
facility.  He indicated that he thereafter lost contact with 
the veteran at some unspecified date, but that he 
reestablished contact in 1980 and apparently maintained 
contact until 1987.  After the RO again requested copies of 
actual treatment records from Dr. Howard, he explained in a 
February 1999 that he had not actually seen the veteran in a 
medical capacity and had no treatment records pertaining to 
him.  However, given that the veteran appears to have been 
incarcerated on more than one occasion and given that he 
claims to have had PTSD symptomatology since his separation 
from service, pertinent treatment records may be available at 
the Green Haven correctional facility, the Lincoln 
correctional facility in New York City, or some other 
correctional facility where he was incarcerated.  The veteran 
is advised that he should cooperate with the RO to obtain any 
relevant records from these facilities.

The veteran is also advised that in addition to the medical 
evidence described above, lay evidence of his symptomatology 
for the period from March 17, 1981 to July 14, 1994 is 
potentially pertinent to the issue on appeal.  For example, 
relevant evidence could consist of a detailed chronology of 
his symptoms and employment history for the period from March 
17, 1981 to July 14, 1994, or statements from family members 
or acquaintances detailing his symptomatology during this 
period.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records of 
treatment pertinent to his claim for a 
rating in excess of 10 percent for PTSD 
for the period from March 17, 1981 to July 
14, 1994.  In particular, he should be 
asked to identify the dates and locations 
of his periods of incarcerations, so that 
records of medical treatment he received 
during such periods may be requested.  
After securing any necessary authorization 
from the veteran, the RO should attempt to 
obtain copies of treatment records from 
all sources identified (not already of 
record).

2.  The veteran should also be advised 
that he has the right to submit additional 
evidence and argument on the issue on 
appeal.  That evidence could include a 
detailed chronology of his symptomatology 
and employment history from March 17, 1981 
to July 14, 1994.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  He does 
not need to submit evidence which is 
already of record.

3.  After any additional records are 
secured and associated with the claims 
folder, the RO must review the claims 
files and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied. 

The RO should then readjudicate this claim.  If the benefit 
sought on appeal remains denied, the veteran should be 
provided a supplemental statement of the case.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



